Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered. 
        
 Response to Arguments 
2.	Applicant's arguments, filed on 02/11/2021 with respect to claims 1-20 in the remarks, have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession The amended claimed limitations: “causing an indication of the occurrence of said change to be transmitted to the user equipment when it is determined that the unchanged system information was transmitted to the user equipment within the time period prior to the occurrence of the change.”, in claims 1, 15 and 17 are not clearly described in the specification as originally filed and this constitute new matter. For examination purposes, the Examiner would interpret the rejected claimed limitations in the broadest scope of the Applicant’s invention. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


           Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kubota et. al., (US 2016/0234736), (hereinafter, Kubota) in view of Laitinen (US 2012/0276933), (hereinafter, Laitinen) and further in view of Jha et al., (US 2017/0006659), (hereinafter, Jha).

Regarding claims 1, 15 and 17, Kubota disclose a method/apparatus/computer program comprising: 
determining the occurrence of a change in system information (= base station 105-d may transmit paging message indicating that a system information has changed, see [0143-44]).
Kubota explicitly fails to disclose the claimed limitations of:
“determining, after the occurrence of the change, whether or not unchanged system information was transmitted to a user equipment by at least one network apparatus during a time period immediately prior to said occurrence  and 
causing an indication of the occurrence of said change to be transmitted to the user equipment when it is determined that the unchanged system information was transmitted to the user equipment within the time period prior to the occurrence of the change.” 
However, Laitinen, which is an analogous art equivalently discloses the claimed limitations of:
“determining, after the occurrence of the change, whether or not unchanged system information was transmitted to a user equipment by at least one network apparatus during a time period immediately prior to said occurrence (= base station has determined to change system information at the modification boundary and, therefore it is configured to notify the upcoming change in paging messages 202, 204, 206…after the modification period boundary, at least some content of SIBs is changed, see [0023, 0025 and 0028]). 

The combination of Kutoba and Laitinen explicitly fails to disclose the claimed limitations of: 
“causing an indication of the occurrence of said change to be transmitted to the user equipment when it is determined that the unchanged system information was transmitted to the user equipment within the time period prior to the occurrence of the change.”
Jha, which is an analogous art, equivalently discloses the claimed limitations of: “causing an indication of the occurrence of said change to be transmitted to the user equipment when it is determined that the unchanged system information was transmitted to the user equipment within the time period prior to the occurrence of the change” (= UE reads SIB1, which allow it to find out if system information has been changed or not, see [0041] and if no page was directed towards the UE 102, the eNB may send a message with RRC Connection Setup Reject with a  NO Missed Paging Message indication, see [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jha with Kubota and Laitinen for the benefit of achieving a communication system that ensures 


Regarding claim 2, as mentioned in claim 1, Kubota further disclose the method wherein the system information comprises an identifier that changes in response to changes to the system information, and wherein said determining the occurrence of a change comprises comparing the identifier of the unchanged system information with the identifier of the changed system information (see, [0144])

Regarding claims 3 and 18, as mentioned in claims 1 and 15, Kubota explicitly fails to disclose that the method/apparatus further comprising:  -2-receiving, from said at least one network apparatus, an indication of whether a system information message has been transmitted to any user equipment within the time period; and determining the occurrence of a change in state of system information in dependence on the received indication.  
However, Laitinen, which is an analogous art equivalently discloses that the method/apparatus further comprising:  -2-receiving, from said at least one network apparatus, an indication of whether a system information message has been transmitted to any user equipment within the time period; and determining the occurrence of a change in state of system information in dependence on the received indication (see, [0028]).  


Regarding claims 4 and 19, as mentioned in claim 1, Kubota explicitly fails to disclose that the method/apparatus further comprising:  -2-receiving, from a plurality of said at least one network apparatus, a plurality of indications of whether a system information message has been transmitted to any user equipment within the time period-; and determining of the occurrence of a change in state of system information in dependence on the plurality of indications.  
However, Laitinen, which is an analogous art equivalently discloses that the method/apparatus further comprising:  -2- receiving, from a plurality of said at least one network apparatus, a plurality of indications of whether a system information message has been transmitted to any user equipment within the time period; and determining of the occurrence of a change in state of system information in dependence on the plurality of indications (see, [0028 and 0025]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Laitinen with Kubota and Jha for the benefit of achieving a communication system that includes a detection of change in system information from paging messages, providing an 

Regarding claim 5, as mentioned in claim 3, Kubota further discloses that the method further comprising:  -2-transmitting a request to the at least one network apparatus for an indication of whether a system information message has been transmitted to any user equipment; wherein the receiving of an indication of whether a system information message has been transmitted to any user equipment in response to transmitting the request (see, [0132-33]); but explicitly fails to disclose the claimed limitations of the “system information message has been transmitted to any user equipment within the time period”.
 	However, Laitinen, which is an analogous art equivalently disclose the claimed  limitations of the system information message has been transmitted to any user equipment within the time period (see, [0025 and 0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Laitinen with Kubota and Jha for the benefit of achieving a communication system that includes a detection of change in system information from paging messages, providing an advantage that terminals do not need to actively read and analyze broadcasted system information and thus, reducing power consumption in the system.  

Regarding claim 6, as mentioned in claim 5, Kubota explicitly fails to disclose the method wherein said method is performed at a first network apparatus remote from the 
 However, Laitinen, which is an analogous art equivalently discloses the method wherein said method is performed at a first network apparatus remote from the at least one network apparatus, the method further comprising: determining whether the first network apparatus caused the system information to be transmitted to the user equipment within the time period, and only transmitting the request to the at least one network apparatus when it is determined that the first network apparatus did not cause the system information to be transmitted to the user equipment within the time period (see, [0028 and 0025]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Laitinen with Kubota and Jha for the benefit of achieving a communication system that includes a detection of change in system information from paging messages, providing an advantage that terminals do not need to actively read and analyze broadcasted system information and thus, reducing power consumption in the system.  

Regarding claim 7, as mentioned in claim 5, Kubota explicitly fails to disclose the method wherein the response to the request comprises a single bit that is used to 
           However, Laitinen, which is an analogous art equivalently discloses the method wherein the response to the request comprises a single bit that is used to indicate whether or not the (see, [0028 and 0025]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Laitinen with Kubota and Jha for the benefit of achieving a communication system that includes a detection of change in system information from paging messages, providing an advantage that terminals do not need to actively read and analyze broadcasted system information and thus, reducing power consumption in the system.  

 Regarding claim 8, as mentioned in claim 1, Kubota further disclose that the method further comprising: receiving, from said at least one network apparatus, an indication of the last time system information was transmitted to a user equipment; and -4-performing said determining of whether or not the system information was transmitted to a user equipment in dependence on the indication of the last time system information was transmitted to a user equipment (see, [0203-04]).

Regarding claim 9, as mentioned in claim 1, Kubota further disclose that the method further comprising: receiving, from a plurality of said at least one network apparatus, a plurality of indications of a last time system information was transmitted to a user (see, [0203-04]).

Regarding claim 10, as mentioned in claim 8, Kubota further disclose the method wherein each indication of the last time system information was transmitted to a user equipment is a timestamp indicating the last time System Information was transmitted to a user equipment (see, [0203-04]).

Regarding claim 11, as mentioned in claim 8, Kubota further disclose the method further comprising transmitting, to at least one network apparatus, a request for information -5-regarding a last time a specific system information was transmitted to a user equipment (see, [0203-04]).

Regarding claim 12, as mentioned in claim 8, Kubota further disclose the method further comprising: in response to causing the indication of the occurrence of the change to be transmitted, receiving an explicit request for the system information from a user equipment within the time period (see, [0157]).

Regarding claim 13, as mentioned in claim 8, Kubota further disclose the method further comprising: receiving a request from a network apparatus requesting if said network apparatus should transmit an indication of the occurrence of said change to a user equipment; and transmitting a response to said request indicating whether or not (see, [00171]).

Regarding claim 14, as mentioned in claim 1, Kubota further disclose the method further comprising: receiving a request from a network apparatus requesting if said network apparatus should transmit an indication of the occurrence of said change to a user equipment; and transmitting a response to said request indicating whether or not said network apparatus should transmit the indication of the occurrence of said change to the user equipment (see, [0171]).

Regarding claim 16, as mentioned in claim 15, Kubota further discloses the apparatus wherein said apparatus is a network apparatus located internal to said at least one network apparatus, or external to said at least one network apparatus (see, [0095]).  

Regarding claim 20, as mentioned in claim 15, Kubota further discloses that the apparatus wherein the at least one memory and the computer program code are further configured to cause the apparatus to further perform: transmitting a request to the at least one network apparatus for an indication of whether a system information message has been transmitted to any user equipment; wherein the receiving of an indication of whether a system information message has been transmitted to any user equipment in response to transmitting the request (see, [0132-33]); but explicitly fails to disclose the claimed limitations of the “system information message has been transmitted to any user equipment within the time period”.
Laitinen, which is an analogous art equivalently disclose the claimed  limitations of the system information message has been transmitted to any user equipment within the time period (see, [0025 and 0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Laitinen with Kubota and Jha for the benefit of achieving a communication system that includes a detection of change in system information from paging messages, providing an advantage that terminals do not need to actively read and analyze broadcasted system information and thus, reducing power consumption in the system.  

                                        CONCLUSION 
  5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.